Citation Nr: 1204017	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-28 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for bilateral hearing loss.

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2011 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Subsequent to the issuance of the February 2011 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R.            § 20.1304 (2011). 


FINDINGS OF FACT

1.  The Veteran had moderate noise exposure during service while working as air operation specialist utilizing Morse Code intercept.  

2.  The evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to the noise exposure in service.  



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria. Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Hearing Loss Claim

The Veteran contends that his current hearing loss was the result of his noise exposure during service, specifically the acoustic trauma incurred from elevating the volume of enemy signals while translating Morse code.

A July 1960 service entrance examination found the Veteran's hearing to be 15/15 bilaterally on whispered voice testing and the Veteran denied ear trouble in an accompanying Report of Medical History.  

A March 1964 service discharge examination was negative for any relevant abnormalities and the Veteran denied suffering from ear trouble in an accompanying Report of Medical History.  An audiological examination revealed the following results, measured in decibels and converted to ANSI units:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
10
5
5
0
-5

The remaining service treatment records were negative for any complaints, treatments or diagnoses related to hearing loss.

A December 2010 VA audiological examination reflected the Veteran's reports of difficulty clearly understanding speech.  During service, he worked as an air operation specialist utilizing Morse intercept.  He worked as an electrician for 15 years after service with no occupational noise exposure and later worked for the Department of Corrections for 20 years utilizing hearing protection when required.  A history of hunting and/or the use of firearms on a recreational basis were denied.  Ear or head trauma, ear drainage or ear surgery was denied.  An accompanying audiological evaluation revealed the following results, measured in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
40
60
LEFT
30
25
65
65
70

The average pure tone thresholds was 34 decibels for the right ear and 56 decibels for the left ear.  Word recognition scores were 92 percent for the right ear and 88 percent for the left ear.  The results of Tympanometry, acoustic reflex testing and acoustic reflex decay were unremarkable for rating purposes.  Following this examination and a review of the Veteran's claims file, the examiner opined that the Veteran's current hearing loss cannot be linked to service noise exposure.  Hearing loss due to noise occurred at the time of noise exposure and audiometric testing at the time of the Veteran's separation was within normal limits.

During a July 2011 hearing, the Veteran testified that he served as a Morse code interceptor during service.  These signals were disguised at various volumes, which required the overall volume to be set "sky high" to copy the signal.  He did not recall receiving an audiological test at discharge.  He had never received treatment for this hearing loss and did not mention his problems to his primary care doctor.  After service, he worked at the Department of Corrections and used hearing protection.  He now worked driving a school bus.

A July 2011 opinion from Dr. J. S., a medical doctor, noted that a recent audiogram confirmed significant bilateral hearing loss that ranged from 40 decibels for the low frequencies and 70 to 80 decibels for the higher frequencies.  Dr. J.S. stated that he had served as a medical officer at an outpost station which was responsible for decoding taped materials from Vietnam, which was a similar mission to that of the Veteran's.  He indicated that on occasion, the transmissions were very faint and it was necessary to turn up the background volume to decipher the code and therefore exposed the decoders to loud noise levels over an extended period of time.  Dr. J.S. opined that the Veteran's hearing difficulty was well documented and related to his "service connected activity as a decoder".

A July 2011 statement from the Veteran's wife indicated that they had met in 1981 and that his hearing had steadily worsened since that time.

An August 2011 statement from S. M. indicated that he had known the Veteran since the mid-1960s and worked together for many years.  He recalled on many occasions that the Veteran complained of hearing loss.

An August 2011 statement from A. R. indicated that he had known the Veteran since the mid-1970s and that the Veteran frequently spoke of hearing loss.

An August 2011 statement from R. J. indicated that she had known the Veteran since the early 1970s and had worked with him for more than 10 years.  He frequently spoke of hearing loss and had reported that it began during service.  The author noted that this hearing loss had continued to worsen over the years.

Analysis

The Veteran has a current disability as he has bilateral hearing loss as defined by VA regulations.  See 38 C.F.R. § 3.385.  In order for his current bilateral hearing loss and tinnitus to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that hearing loss manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

In-service noise exposure is conceded as the Veteran's reports of acoustic trauma are consistent with his reported duties and service history.  The evidence of record establishes that his in-service military occupational specialty of air operations specialist exposed him to noise.  An analogous specialty in ground radio operations is shown to involve a "Moderate" probability of exposure to hazardous noise and the July 2011 opinion from Dr. J. S. confirms such noise exposure.  The Veteran's in-service noise exposure is therefore conceded.  See Fast Letter 10-35 (Sept. 2, 2010).

A December 2010 VA audiological opinion declined to find a relationship between the Veteran's in-service noise exposure and his current hearing loss.  This opinion was accompanied by a rationale and was based upon a review of the Veteran's claims file and his reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This evidence weighs against the claim.

A July 2011 private medical opinion related the Veteran's hearing loss to his in-service noise exposure.  This opinion was accompanied by a rationale.  While it is not clear that this private examiner had reviewed the Veteran's claims file, this opinion was based upon the Veteran's accurate reports of his in-service noise exposure and medical history.  See Nieves-Rodriguez, supra.  This evidence weighs in favor of the claim.

A lay person is competent to report hearing difficulties.  The Veteran's reports of ongoing symptoms since service are competent with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  There is no evidence to contradict the Veteran's reports and they are therefore accepted as credible.  In addition, the August 2011 statement from S. M. indicated that the Veteran had complained of hearing loss since at least the mid-1960s, which would place the onset of his hearing loss just after his service discharge in 1964.  This evidence weighs in favor of the claim.

There is competent and credible evidence with regard to whether there is a nexus, which consists of the private audiological opinion and the reports of a continuity of symptomatology.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for hearing loss is granted.



____________________________________________
C. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


